Citation Nr: 0738052	
Decision Date: 12/04/07    Archive Date: 12/13/07

DOCKET NO.  06-14 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.	Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for a 
right knee disorder.

2.	Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
lumbosacral strain.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The veteran had active military service from November 1977 to 
March 1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal      from a September 2005 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Hartford, Connecticut.  

In June 2006, the veteran testified during a hearing at the 
RO before a Decision Review Officer (DRO). 

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required.


REMAND

Upon his April 2006 substantive appeal (VA Form 9) in the 
present matter,                    the veteran requested a 
videoconference hearing before a Veterans Law Judge (VLJ) of 
the Board.  In a corresponding appeal hearing election form, 
the veteran additionally requested the opportunity for a 
hearing before a local DRO.                 As indicated, the 
DRO hearing was previously held in June 2006.  

With regard to the outstanding request for a videoconference 
hearing, this hearing was scheduled for July 2007.  Whereas 
the record indicates that he did not appear for the hearing, 
there is also on file his May 2007 correspondence to the RO 
stating that he declined a video hearing, and instead 
preferred to wait for a hearing before  a traveling VLJ 
sitting at the RO (a "Travel Board" hearing).                      
Consequently, a remand is necessary to schedule a Travel 
Board hearing prior to deciding the appeal.  See 38 C.F.R. §§ 
20.700, 20.704(a) (2007).

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a Travel Board 
hearing before a Veterans Law Judge at the 
earliest available opportunity. The 
veteran and his representative should be 
notified of the time and place to report 
for the hearing.  A copy of  the notice 
scheduling the hearing should be placed in 
the record.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

